Citation Nr: 1738502	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from December 2005 to September 2008. 

The Veteran testified before the undersigned in a May 2013 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system. The issue on appeal was previously remanded by the Board in February 2017.


FINDINGS OF FACT

1.  The Veteran has currently-diagnosed degenerative disc disease (DDD) of the lumbar spine with disc herniation.

2.  The DDD of the lumbar spine is not etiologically related to service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DDD of the spine is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a); as such, the claim will be will be adjudicated using the general principles of service connection.  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veterans Claims Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
    
The Veteran maintains that his back disorder began in service and is therefore related to service. Service treatment records reflect that he was diagnosed with low back sprain in September 2007.  X-rays were undertaken to rule/out scoliosis.  X-rays of the lumbar spine showed no scoliosis, but noted a narrowing of the L5-S1 disc and questioned whether it was congenital or degenerative.  He was discharged in September 2008.

Following service separation, the Veteran was afforded a VA examination in May 2009.  He was diagnosed with low back pain with narrowing of the disks and degenerative disc disease at L3-L5, but no opinion was offered as to a relationship, if any, to service.  However, June 2009 X-rays were reportedly normal and the examiner found no skeletal abnormalities and opined that the non-specific complaints were not related to service.  In October 2009, he was diagnosed with lumbosacral strain but no nexus opinion was offered.

In an August 2009 VA examination and October 2009 addendum report, the examiner indicated that X-rays obtained in June 2009 for the spine were "completely normal."  It was further noted that there were no skeletal abnormalities observed.  The examiner diagnosed lumbosacral strain, but indicted that there were non-specific allegations of a chronic disorder that were unsubstantiated by history or X-ray.  As such, the examiner opined that the Veteran's disorder was less likely as not caused by a service connected condition.

In a May 2014 VA examination, the examiner diagnosed lumbar disc herniation, but checked the "no" box on whether the Veteran had intervertebral disc disease.  In addition, the examiner indicated that the objective examination was normal yet described pain on motion, positive straight leg raises on the left, and nerve root involvement.  The examiner then opined that the Veteran's lumbar spine disorder was less likely than not related to service.  In support of this opinion, the examiner indicated that "symptoms are subjective only.  Objective exam is normal.  There is no objective evidence of a chronic condition.  A nexus has not been established."  

The May 2014 VA examiner diagnosed lumbar disc herniation; however, the opinion that there was no evidence of a chronic condition is contradictory and inconsistent with the record.  As such, the Board assigns this opinion lesser probative value.

Pursuant to the Board's February 2017 remand, the Veteran was afforded another VA examination in March 2017.  During the evaluation, he reported that he started having lower back pain in 2007 after picking up an empty cooler.  He stated that he was unable to straighten his back at that time due to sudden lower back pain.  He went to sick call and was told that he had a "pulled muscle."  He was given Ibuprofen and muscle relaxers and was placed on profile for 2 weeks.  He indicated that he had recurrent back pain since that time.  

After a physical examination, the examiner diagnosed lumbar disc herniation and opined that the disorder was less likely than not related to service.  In support of this opinion, the examiner stated that imaging results in September 2007 were conducted to rule out scoliosis and noted "narrowing of the L5-S1 disc space - congenital versus degenerative etiology uncertain.  Otherwise no evidence of density or alignment abnormalities of the lumbar spine."  

In a September 2007 problem list, the examiner noted that the Veteran was diagnosed with lumbago, muscles spasm, and a lower back strain. Between October 2007 and April 2008, the Veteran was placed on limited duty for shoulders and PFPS, but not for his back condition and there was no indication that his back condition was the result of his limited duty.  Further, the examiner noted that during the August 2009 VA examination, the examiner diagnosed the Veteran with lumbosacral strain based on history, but the Veteran had a normal imaging study of the spine in June 2009.  

The March 2017 VA examiner also noted that the Veteran was evaluated by a neurologist for his back pain and had a MRI in November 2009 which showed  minimal desiccation of disc (L5-S1) and moderate left paracentral caudal disc herniation with annulus tear slight displacing the left S1 nerve root.  The neurologist made no specific diagnosis and referred the Veteran to a specialist.  In December 2009, the specialist noted "back pain secondary to strain."  Further, the latest MRI of the lumbar spine was in June 2012 and showed slight improvement of mild to moderate left paracentral/foraminal disc herniation at L5-S1 and mild displacement of the descending left S1 nerve root. 

The March 2017 VA examiner indicated that abnormalities shown in the 2009 and 2012 MRIs were "likely incidental finding and less likely than not related to his back pain in the service."  Further, the examiner stated that the Veteran's back pain in service was likely related to an acute sprain and/or strain which was a muscle and ligaments disorder, acute in nature and there was no evidence of further complications in the service.  In sum, the examiner opined that, based on review of his complaints, examination, and MRI reports the Veteran's lumbar spine disorder was less likely than not incurred in or caused by back pain during service.

The March 2017 VA medical opinion is highly probative on the issue of whether the Veteran's currently-diagnosed lumbar spine disorder is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail.  Further, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.  

The Board has also considered the Veteran's statements regarding his belief that he has a lumbar spine disorder that is related to service.  However, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of DDD of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Lumbar spine disorders, including DDD, are medically complex processes because of their multiple possible etiologies and require specialized testing to diagnose (e. g., X-rays and/or MRI).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

For these reasons, and based on the evidence of record, the competent, credible, and probative evidence weighs against a finding of relationship between the Veteran's lumbar spine disorder and service.  The preponderance of the evidence is against the claim for service connection, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



ORDER

Service connection for a lumbar spine disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


